Citation Nr: 1818054	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marines from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has subsequently transferred to the RO in Milwaukee, Wisconsin.

This appeal was last before the Board in March 2014 when it was remanded for further development. 

The issues of entitlement to service connection for a psychiatric disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes. 

2.  The Veteran's left ear hearing loss had its onset in service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In the absence of proof of a current disability, however, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

A. Analysis - Right Ear

In the instant case, there is no competent medical evidence that the Veteran has had a right ear hearing loss disability, as defined above, at any point during the appeal period.  He was afforded a VA examination in connection with his hearing loss claim in December 2016, which revealed the following right ear pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
35

Speech audiometry revealed a Maryland CNC speech discrimination score of 94 percent in the right ear.  These findings do not demonstrate right ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

Additionally, while the Veteran is competent to report the symptoms he observes, such as decreased hearing ability, he is not competent to report that he has a hearing loss disability, because such a determination requires specific audiometric findings.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, notwithstanding his assertion that he has a right ear hearing loss disability, the audiometric evidence reflects that the Veteran does not have a current right ear hearing loss disability for VA purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  As application of 38 C.F.R. § 3.385 reflects that the Veteran does not have a current right ear hearing loss disability, service connection for this disability cannot be granted.  

B. Analysis - Left Ear

In regards to the Veteran's left ear, there is evidence of record that the he has left ear hearing loss for VA compensation purposes.  His December 2016 VA examination revealed the following left ear pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
30
45

Speech audiometry revealed a Maryland CNC speech discrimination score of 94 percent in the left ear.  These findings demonstrate left ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

Additionally, the Veteran has competently and credible testified that he experienced acoustic noise trauma during service from firing rifles.  This is corroborated by the fact that the Veteran is in receipt of the Rifle Marksman Badge.  See DD-214.  As the first two elements of service connection are met, the crux of this issue turns on establishing a medical nexus. 

In November 2017, a VA examiner submitted a positive nexus opinion in regards to the Veteran's left ear hearing loss, noting that exposure to rifle fire has been known to cause delayed onset hearing loss, much like the Veteran has experienced.  The Board finds this opinion highly probative, as the opinion is reflective of a review of the Veteran's file, and uses medical principles to support its conclusion.  As such, the Board finds that service connection for left ear hearing loss is warranted. 

ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted. 


REMAND

The Veteran states that he has had a psychiatric disability since service.  Specifically, the Veteran states that this disability began in service when he was informed that his sister had passed away, and that his wife was being hospitalized.  He was afforded a VA examination in connection with this claim in December 2016.  At that time, the examiner opined that it was less likely than not that the Veteran has a psychiatric disability attributable to service. 

The Board finds the December 2016 examiner's opinion inadequate.  First, the examiner's rationale is insufficient, as it relies solely on the fact that there was no mention of a psychiatric disability in the Veteran's service treatment records (STRs) or within his post-service treatment records until 2007.  See Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015)(indicating that a VA examiner may not generally rely on the absence of evidence as negative evidence).  This opinion also appears inadequate to the extent the VA examiner did not consider the Veteran's lay testimony, which is relevant evidence that he first started having psychiatric symptoms during service. 

With respect to the Veteran's claim of entitlement to a TDIU, the Board concludes that the claim is inextricable intertwined with the claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, action on the TDIU claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's psychiatric disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Identify all current diagnosable psychiatric disorders.  

(b)  For each diagnosed psychiatric disorder, is it at least as likely as not that it had its onset in service, or is otherwise related to service?  

The examiner is reminded that the Veteran is competent to report the onset of psychiatric symptoms during service. 

(c)  For each diagnosed psychiatric disorder, is it at least as likely as not that it was caused by any other service-connected disability?

(d)  For each diagnosed psychiatric disorder, is it at least as likely as not that it was aggravated (i.e., permanently worsened) by any other service-connected disability?

The absence of records may not be the sole rationale to support a negative nexus conclusion.  

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


